Exhibit 10.2
 
CONSULTING SERVICES AGREEMENT


This Consulting Services Agreement (“Agreement”) between Innovative Card
Technologies, Inc. (“INCARD"), a Delaware corporation having its principal place
of business at 10880 Wilshire Blvd. Suite 950 Los Angeles, CA 90024 and Bennet
P. Tchaikovsky, an individual (hereinafter “Consultant”).



 
1.
Independent Contractor Relationship: The INCARD and Consultant desire to enter
into an independent contractor relationship as set forth in this Agreement. It
is the intent and purpose of this Agreement that Consultant shall at all times
be an independent contractor of INCARD and nothing contained herein shall be
construed to create or establish the relationship of employer and employee,
principal and agent, joint venturer, or partner between the INCARD and
Consultant. Both parties acknowledge that Consultant is not an employee of
Company for state or federal tax purposes. Consultant is an independent
contractor and therefore shall be liable for any state and federal payroll taxes
in connection with this agreement. Consultant shall have no authority to assume
or create any obligation or liability in the name of, or on behalf of, INCARD or
subject INCARD to any obligation or liability.




 
2.
Consultant’s Representations and Warrantees. Consultant acknowledges and agrees
that as an independent, separate business, Consultant is solely responsible for
whatever profit or loss Consultant may incur through performance of this
agreement. Consultant represents that he has the qualifications and ability to
perform the services sought in a professional manner, without the advice,
control, or supervision of INCARD. Consultant shall be solely responsible for
the professional performance of the services as set forth in Sections 4 and 5
below. Consultant further acknowledges and agrees that he shall have no
authority to bind INCARD contractually or otherwise in any manner. In executing
this Agreement, Consultant specifically acknowledges that he has consulted or
had a reasonable opportunity to consult with counsel of his own choice and that
he has executed this Agreement after independent investigation and without
fraud, duress, coercion or undue influence. Consultant represents that
Consultant is free of any Federal. State or Local restrictions on the
performance of services contemplated; and Consultant warrants that he is not
prohibited from performing services for INCARD for any other reason.
Furthermore, Consultant represents that he has no other existing conflict of
interest in entering into this agreement or in providing any of the services
contemplated.




 
3.
Term: The term of this consulting agreement shall commence on October29, 2007
and end on June 29, 2008. In the event either party wishes to terminate the
agreement prior to the end of the term, they may do so under Section 7.


--------------------------------------------------------------------------------




 
4.
Consulting Services: Consultant agrees to provide the following services (the
“Services”):




 
a.
Accounting and business consulting services on an as needed basis for INCARD.
However, Consultant is not performing such services in his capacity as a
Certified Public Accountant or as an attorney. INCARD shall retain its own
counsel and outside Certified Public Accounting firm to review Consultant’s
work.

 
b.
Consultant’s primary task shall be to assist with the preparation and filing of
INCARD’s September 30, 2007 10-QSB and to assist INCARD’s subsequently appointed
Chief Financial Officer (“CFO”) with any other items related to the CFO
transitioning into his new position. After January 1, 2008, Consultant will make
himself available to answer questions on a limited basis of no more than one
hour per month for the remainder of the term.




 
5.
Scope and Rules Governing Provision of Services: Consultant’s provision of the
Services shall be defined and governed as follows:




 
a.
Consultant shall perform all services hereunder in a commercially reasonable
manner and to the best of his ability. However, Consultant shall have no
liability to INCARD for any loss, liability, cost or expense suffered or
incurred by INCARD as a result of any act or omission by Consultant, except such
as arise from the gross negligence or willful misconduct of Consultant.

 
b.
Consultant agrees that all research records, diagrams/drawings, photos/film,
documents, technical data, formulae, processes, software, methods of
manufacture, inventions and improvements and like, all list of customers,
records of customer requirements and usage, and other information concerning the
business of INCARD or its affiliates, whether prepared by Consultant, or coming
into his possession in the course of his duties under this Agreement (all of the
forgoing hereinafter referred to as “data”), are considered INCARD property (the
“Proprietary Information”). Proprietary Information also includes, but is not
limited to, specific customer requirements, customer and potential customer
lists, including information concerning INCARD’s employees, agents or divisions,
and pricing information.

 
c.
Consultant will maintain in confidence and will not, directly or indirectly,
disclose or use, either during or after the term of this Agreement, any
Proprietary Information or confidential information or know-how belonging to
INCARD, whether or not it is in written or permanent form, except to the extent
necessary to perform the Services. Upon termination of Consultant’s services to
INCARD, or at the request of INCARD before termination, Consultant shall deliver
to INCARD all material in Consultant’s possession relating to INCARD’s business,
including, but not limited to, any and all copies of any materials given to the
Consultant by INCARD or generated by Consultant. The obligations concerning
Proprietary Information extend to information belonging to customers and
suppliers of INCARD about whom Consultant may have gained knowledge as a result
of performing the Services.

 
d.
Consultant further acknowledges and agrees that any material or work product
created or developed by Consultant pursuant to this Agreement in connection with
the Services and all the elements thereof furnished by INCARD hereunder will be
created within the scope of Consultant’s engagement by INCARD and, accordingly,
the parties expressly agree that, immediately upon creation thereof, said
materials and work are, and shall be, considered INCARD’s sole and exclusive
property for purposes of intellectual property rights and that INCARD is, and
shall be considered, the author of said materials and work product for all
purposes. If, for any reason, it should be determined that such materials and
work product are not work made for hire, then this Agreement shall be deemed an
assignment by Consultant to INCARD of all such rights.

 

--------------------------------------------------------------------------------




 
6.
Compensation to Consultant: In exchange for Services, INCARD agrees to pay
Consultant as follows:



Invoice Date
 
Base Fee
 
Medical Reimbursement
 
Cellphone
 
October 29, 2007
 
$
10,833
 
$
1,437
   
NTE $400.00
 
November 29, 2007
 
$
10,833
 
$
1,437
   
NTE $400.00
 
December 29, 2007
 
$
10,833
 
$
1,437
   
NTE $400.00
 
January 29, 2008
 
$
10,833
 
$
1,437
       
February 29, 2008
 
$
10,833
 
$
1,437
       
March 29, 2008
 
$
10,833
 
$
1,437
       
April 29, 2008
 
$
10,833
 
$
1,437
       
May 29, 2008
 
$
10,833
 
$
1,437
       
June 29, 2008
 
$
10,833
 
$
1,437
       
Totals
 
$
97,497
 
$
12,933
   
NTE $1,200
 



NTE- not to exceed



 
(a)
Consultant, at the beginning of each period, shall provide INCARD with and
invoice for the base fee, medical reimbursement and cellphone costs (where
appropriate) for the coming period. Consultant will be paid upon five (5)
business days upon presentation of such invoice.

 
(b)
Consultant shall be entitled to reimbursement for reasonable expenses while
Consultant performs services provided that Consultant obtains a Purchase Order
prior to incurring the expenditure that is approved by an officer of INCARD.

 
(c)
Consultant will not be entitled to any other compensation or expense
reimbursement unless approved in advance and with a valid Purchase Order.

 
 
7.
Termination Prior to End of Term. This Agreement shall automatically terminate
on June 29, 2008. In the event that Consultant becomes a full-time employee of
any company, corporation, limited liability company or other business entity
prior to the end of the term, Consultant or INCARD may terminate this Agreement
without cause. Upon transmission of written notice of termination by either
Party, any obligation to pay compensation by INCARD or to provide services by
Consultant shall cease immediately. Consultant shall be required to transmit
written notice to INCARD immediately upon learning he has obtained full time
employment with another party via facsimile and first class mail (“Employment
Notification”). In the event Consultant fails to provide timely Employment
Notification, Consultant shall be required to return all amounts paid by INCARD
for any period after Consultant commenced such full time employment along with
additional liquidated damages of $2,500 for each week that passes from the start
date of employment and the transmission of the Employment Notification.

 

--------------------------------------------------------------------------------




 
8.
Miscellaneous: This Agreement contains the entire understanding of the parties
with respect to the subject matter hereof and neither party has relied upon any
representation, warranty or promise not contained herein.

 
a.
No failure by either party to insist upon the strict performance of any term or
provision of this Agreement shall constitute a waiver thereof on that or any
subsequent occasion.

 
b.
This Agreement may be amended, and any term or provision hereof may be waived,
only in a writing signed by the party charged with such amendment or waiver.

 
c.
In the event of any litigation between the parties with respect to this
Agreement or the performance of either party hereunder, the prevailing party
shall be entitled to recover, in addition to any other relief awarded by the
court, its reasonable attorneys’ fees and other costs of preparing for and
participating in the litigation.

 
d.
This agreement shall be governed and construed by the laws of the State of
California. Consultant agrees that any litigation initiated by Consultant
relating in any manner to this Agreement shall be conducted in Los Angeles,
California.

 
e.
If any term, provision, condition or covenant to this Agreement or its
application to any party or circumstance shall be held, to any extent, invalid
or unenforceable, then the remainder of this Agreement, or the application of
such term, provision, condition or covenant to any party or circumstances other
than those as to whom or which it is held invalid or unenforceable, shall not be
effected and shall be valid and enforceable to the fullest extent permitted by
law.

 
f.
Each of the covenants, agreements, representations, and warranties contained in
this Agreement shall survive the execution of this Agreement.



IN WITNESS WHEREOF, the undersigned has executed the Agreement effective this
October 29, 2007.
 
Innovative Card Technologies, Inc.
Bennet P. Tchaikovsky        
/s/ Steve Delcarson
 
/s/ Bennet P. Tchaikovsky
 
Steve Delcarson, CEO
Bennet P. Tchaikovsky

 

--------------------------------------------------------------------------------

